Citation Nr: 1411660	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1963 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  This claim was previously remanded by a Board decision dated February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2011 Board remand instructed the agency of original jurisdiction (AOJ) to contact the relevant service departments or agencies to obtain information, to include the flight logs and/or general flight routes, regarding the Veteran's flight from Don-Muang Air Base, Bangkok, Thailand to Okinawa, Japan on January 19 to 20, 1971, to determine whether the flight included a stopover in Cam Rahn Bay Air Force Base, Vietnam.  The AMC contacted the Air Force Historical Research Agency (Agency) to request general flight routes used by MATS/MAC to transport troops to Southeast Asia in January of 1971, specifying the flight path the Veteran provided in an April 2012 statement.  An archivist responded that there were no "general flight paths" as each Military Airlift Wing flew different routes on different days.  The archivist explained, "[w]ithout the required information to conduct meaningful research, i.e., exact date, exact MAC or PACAF unit, we regretfully decline to speculate on this particular case."  

Unfortunately, although exact dates were contained in the February 2011 remand instructions and in the Veteran's personnel file, specifically in his record of foreign service and record of assignments, the AMC did not supply them to the Agency archivist.  As the response from the Agency indicates that the exact dates are crucial information, without which the Agency cannot perform the requested research, the AMC did not substantially comply with the Board's February 2011 remand.  Therefore, the claim must be remanded again so that the AMC may contact the Agency and discover if any flight used the Veteran's specific route on January 19 or 20, 1971.  See Stegall v. West, 11 App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Air Force Historical Research Agency, or any other appropriate agency or department, to determine whether any MATS/MAC plane flew the route specified by the Veteran - namely,  Don-Maung Air Base, Bangkok to Cam Rahm Bay, Vietnam, to Kadena Air Force Base, Okinawa - on January 19 or 20, 1971.  Please use the specific dates provided.  

2. Thereafter, readjudicate the issue (entitlement to service connection for prostate cancer).  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


